Citation Nr: 1755047	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, other than radiculopathy (claimed as a left leg blood circulation condition). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from January 2005 to June 2005, September 2006 to February 2008, and April 2010 to June 2011. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In December 2015, the Board found the service connection criteria for a left leg blood circulatory disability had not been met. 

The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a Joint Motion for Partial Remand that vacated the Board's denial of service connection for a left leg blood circulatory disability for failure to consider whether the scope of the claim should be expanded and whether an examination was warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Court decision, in April 2017, the Board remanded the matter for a medical opinion and readjudication of the claim.  On remand, following subsequent development, the RO granted service connection for radiculopathy of the left lower extremity.  Thus, the Board has recharacterized the issue on appeal as one for service connection for a left leg condition other than radiculopathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a left leg disability other than radiculopathy. 


CONCLUSION OF LAW

The service connection criteria for a left leg disability other than radiculopathy (claimed as a left leg blood circulation condition), have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the Board finds that the Veteran does not have a current left leg condition other than radiculopathy.  The Veteran stated in his application for compensation that his leg felt like it was without blood circulation.  The Veteran was afforded a VA examination in August 2011.  He was noted as having mild parasthesais in his left leg.  ("Paresthesia" is defined as "an abnormal touch sensation, such as burning, prickling, or formication, often in the absence of an external stimulus."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1404 (31st ed. 2007)).  The Veteran underwent an additional examination in June 2017 wherein the Veteran clarified that the sensation in his left leg feels like it is radiating down from his back into his left leg.  The examiner determined that the Veteran's left leg condition was left lumbar radiculopathy due to a lumbar herniated disc.  The examiner further determined that no other left leg conditions existed, including peripheral neuropathy.

In sum, although the Veteran filed his claim for a left leg circulatory disorder, the Veteran has not been diagnosed with a left leg circulatory disorder.  Rather, the Veteran has been diagnosed with radiculopathy, a condition for which he has received an award of service connection.  Accordingly, without a current disability other than one for which he already was granted service connection, the Veteran's service-connection claim for a left leg circulatory disability must be denied. See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's left leg disability, claimed as a left leg blood circulation condition, is service connected.

ORDER

Entitlement to service connection for a left leg disability, other than radiculopathy (claimed as a left leg blood circulation condition), is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


